Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered May 23, 1974, convicting him of *929possession of a weapon and dangerous instrument and appliance, as a felony, upon his plea of guilty, and imposing sentence. The appeal brings up for review a decision of the same court, dated April 3, 1974, which denied defendant’s motion to suppress evidence seized pursuant to a search warrant. Judgment affirmed. In our opinion the determination of the suppression motion is governed by the decisions in People v Hansen (47 AD2d 545), People v Coscia (26 AD2d 649), People v Valentine (17 NY2d 128) and People v Smith (21 NY2d 698) People v Fino (14 NY2d 160), upon which appellant relies, is inapposite. There the police merely observed several alleged bookmakers enter a private dwelling in which there were two unlisted telephones. They had nothing further upon which to base their claims that bookmaking was being carried on in the premises. A reading of the affidavit upon which the search warrant was issued in this case in a "commonsense and realistic fashion”, as opposed to a "hypertechnicsil” manner, demonstrates that it is sufficient (United States v Ventresca, 380 US 102, 108, 109). Latham, Acting P. J., Cohalan, Brennan, Munder and Shapiro, JJ., concur.